DETAILED ACTION
Claims 1-2 and 5-16 are pending.  Claims 1, 13, and 14 are in independent form. This Office action is FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the following elements do not have support in the specification or claims:
Claim 1, lines 6-7: “continually operating one or more sensors of the technical system to obtain, by the technical system, sensor measurements of the technical system;”
Claim 1, line 10: “automatically populating;”
Claim 1, lines 13-14: “automatically carrying out an iterative process…the iterative process being repeated in cycles on an order of milliseconds;”
Claim 1, line 19: “populating the fuzzy membership function;”
Claim 1, lines 21-23: “incrementally, modifying the technical components of the technical system over time according to changes over time to the determined priorities resulting from different ones of the cycles;”
Claim 13, lines 9-10: “continually operating one or more sensors of the technical system to obtain, by the technical system, sensor measurements of the technical system;”
Claim 13, line 13: “automatically populating;”
Claim 13, lines 16: “automatically carrying out an iterative process;”
Claim 13, line 21: “populating the fuzzy membership function;”
Claim 13, lines 23-25: “automatically incrementally modifying the technical components of the technical system over time according to changes over time to the determined priorities resulting from different ones of the cycles;”
Claim 14, lines 7-8: “continually operating one or more sensors of the technical system to obtain, by the technical system, sensor measurements of the technical system;”
Claim 14, line 11: “automatically populating;”
Claim 14, lines 14-15: “automatically carrying out an iterative process…the iterative process being repeated in cycles on an order of milliseconds;”
Claim 14, line 20: “populating the fuzzy membership function;”
Claim 14, lines 22-24: “automatically incrementally, modifying the technical components of the technical system over time according to changes over time to the determined priorities resulting from different ones of the cycles;” and
Claim 16, lines 1-3: “wherein the incremental modification is performed automatically by the technical system, so that the technical system is a self-modifying system”

Additionally, dependent claims 2, 5-12, and 15-16 are rejected based on the virtue of dependency on the rejected independent claims above.

Allowable Subject Matter
Claims 1, 13, and 14 are rejected under non-art rejections, but contain allowable subject matter if written to overcome current rejections.

As to claim 1 (representative of claims 13 and 14), it contains allowable subject matter when the claim is taken as a whole.  See the bolded/italicized/underlined text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1. 	A computer-implemented method for testing a technical system, in real time, the technical system including a plurality of technical components of hardware, and the technical system being represented by a fuzzy fault tree topology Aki where k = 1 and i = 1,..., (n*n - n)/2, the method comprising: 
continually operating one or more sensors of the technical system to obtain, by the technical system, sensor measurements of the technical system;
starting, from a fuzzy top event Xk for determining priorities of base events that represent the technical components, performing the following steps: 
automatically populating, by the technical system, a fuzzy membership function matrix Wiλ of the base events with representations of a current status of the sensor measurements, where λ = 1; and
automatically carrying out an iterative process by the technical system, the iterative process being repeated in cycles on an order of milliseconds, each iteration λ, where λ = 1, 2, 3, …, including the following steps:
determining an auxiliary matrix Cki, taking into account the fuzzy top event Xk, the fuzzy fault tree topology Aki, and the fuzzy membership function matrix Wiλ, using an iterative algorithm; and 
populating the fuzzy membership function matrix Wiλ+1 based on the auxiliary matrix Cki, using a maximum likelihood method; and
incrementally, modifying the technical components of the technical system over time according to changes over time to the determined priorities resulting from different ones of the cycles.  

Dependent claims 2, 5-12, and 16 and 15 are dependent upon independent claims 1 and 14, respectively.  Therefore claims 2, 5-12, and 16 and 15 contain allowable subject matter by the virtue of dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20170168885 A1 and US 20030018592 A1). The following statement is a brief summary of very pertinent art that was not relied upon:
US 20170168885 A1: In one embodiment, the process of generating test data using the sensor 110 is initiated by capturing and analyzing the sensor ontology data of the sensor 110 to be simulated for testing an Internet of things (IOT) network 108. The sensor ontology data may include a range of operation of the sensor and a frequency of operation of the sensor. The system may define a range of normal operation of sensor and a range of abnormal operation of sensor, from the range of operation of the sensor, based on the inputs received from the user of the system. Further, the system may define a frequency of normal operation of the sensor, and a frequency of abnormal operation of the sensor, from the frequency of operation of the sensor, based on the inputs received from the user of the system. The sensor ontology data may also include type of sensor, event information to trigger the sensor, and sensor action. This sensor ontology data may be used to automated data generation for the smart device. The ontology information is extended with an application to generate data for different component of the smart device using fuzzy logic.
US 20030018592 A1: In a further embodiment of the present invention, the system further comprises an on-line learning fuzzy inference network wherein the fuzzy inference network generates a rule base of fuzzy rules, with each fuzzy rule assigned to a class label, and each fuzzy rule including at least one membership function corresponding to a dimension of the data, with each membership function including membership function parameters, wherein the fuzzy rules are used for classifying input data into memberships, wherein test data with a known classification membership is provided to the fuzzy inference network and wherein the fuzzy inference network uses the fuzzy rules to generate classification memberships for the test data by firing the fuzzy rules with each fuzzy rule fired assigned a firing strength based on its match to the test data, and determining the fuzzy rule having the greatest firing strength, where the membership functions of the rule having the greatest firing strength are compared to the known classification membership of the test data to determine classification error and wherein the firing frequency count of each fuzzy rule is stored.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114